Title: To Thomas Jefferson from Harry Toulmin, 7 April 1807
From: Toulmin, Harry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            Mobile river, near Fort Stoddert7th April 1807
                        

                        I hope it will not be regarded as an unbecoming intrusion, if under the expectation that Mr. Maury will resign the office of receiver of public monies for the district court of rivoir. I take the liberty of recommending as his successor Mr Daniel Garrard. He is the son of Mr. Garrard late  with high public confidence for eight years in the state of Kentucky,—a man—republican from principle, and not for popularity, and who  in a moral or political view, is unquestionable and of the soundest characters which that state can boast of. His son, Mr. Daniel Garrard, is a man of  and integrity, and “High educated for , nor carrying his ambition, beyond the full pursuits of civil life,” is unquestionably fully qualified to discharge with reputation the duties of a receiver of public monies, and I am sure that he will do it with punctuality & honour. He is not here indeed, at present , but I am expecting him weekly and I am persuaded he will settle here, if he should have any reason to expect that he will be honoured with this appointment.
                  Whilst I am writing, I cannot help congratulating your Excellency on the happy discomfiture of one of the most a[bhorr]ed conspiracies that ever disgraced a heart, and libelled the human character, threatening the demolition of the only government on earth, on which the eye of philosopy can fix itself with any degree of complacency. There was a time indeed when an engenious and enlightened European nation, shared with America in the sympathies of the friends of humanity and in the proud expectations of the advocates of the rights of man
                  That time is, alas! no more: and if we look for liberty to man, for equal rights,—for the undisturbed and peaceful enjoyment of the fruits of honest industry; it must be under that government about which ambitious and disappointed demagogues, and vain pretenders to personal distinction, without talents or temper to require it,—and restless and caballing foreigners, and idle & conceited fortune hunters, so basely attempted to subvert.
                  By the last post, I transmitted to Mr. Madison an affidavit relating to the examination of a young German of the name of Willie, who followed Mr Burr to this country. from which statement, as I mentioned to Mr Madison, I did not conceive that there were any grounds for his being called in question again.   A day or two afterwards, Mr James Cullier (brother to the Colo. of our militia & a justice of the peace) who lives near fort St. Stephens called upon me, and made such statements of the distress and embarrassment the young man was in, both from the circumstance of his having  been in some manner connected with Mr Burr, & from a want of funds to carry him home, that I wrote a friendly letter to him, expressive of my sympathy and inviting him to my house. Mr Cullier assured me that he knew it would afford him high satisfaction & that he was confident he would gladly come down immediately. Yesterday an express arrived from General Wilkinson conveying a letter (of which he had sent a copy to your Excellency) partly in German & partly in cypher, which he supposed to have been sent from Burr to Bolman, and which he intercepted. This circumstance induced me to believe that it was more probable than I had thought at first, that this young foreigner had really acted as a secretary to Mr Burr in the accomplishment of his traiterous projects: but still I scarcely thought that the matter was brought sufficiently home to him to sanction an arrest nor did I, indeed, deem it necessary, as from the assurances I had received, I felt confident that he would voluntarily and gladly visit me.   All I did therefore at the moment, was to request Capn. Gaines to send a person to St. Stephens, who might ascertain whither he was sincere in his intentions of coming down.   But this morning at three o’clock a messenger came to inform me that this same young man as he had represented himself to be without money to stir a step, had crossed the ferry of Tombigbee yesterday morning & that, instead of venturing to apply to Capn. Gaines who alone is authorized to grant a passport to go through the Creek nation, he had some how obtained one from Coll. Cullier.   This conduct indicated so strong a disposition to make a clandestine retreat from the country, and taken in all its bearings, gave such an air of deception to his character, that I ceased to be able to view him as the mere travelling acquaintance or valet de chambre of Mr Burr, and when connected with the other circumstances, afforded, I thought, sufficient grounds to stop him in his flight. I therefore deemed it prudent to issue a warrant against him for suspision of treason, and dispatched Mr. John Milliken in pursuit of him.
                  I send by this mail a letter to the post master general stating the result of another tour through a part of West Florida, for the purpose of obtaining further information relative to the best time a communication between this & the Mississippi My fatigues have been so great, that this tour has nearly broke me down: nor am I yet satisfied what route is upon the whole the best to be adopted nor is there any possibility of obtaining any information but through personal observation.
                  I trust that Mr. Granger has received from time to time the numerous and very diffuse accounts, which in consequence of journeys taken at your request, I have transmitted to him with relation to the country between Fort Stoddert & New Orleans. The fatigues and privations which I have undergone repeatedly in this business, and the dangers to which my life has been exposed, must be greater I think than have fallen to the lot of any other man engaged in the same object: and it would be highly satisfactory to me to know that the result of them has been such as to meet with his approbation & with your own. I have likewise, besides personal exertions, been at considerable expences, beyond what I was authorized to draw for (a statement of which was forwarded in Decr. last) . for there was far more work to be done between fort Stoddert & Pearl river than in the whole way as  was assured, between this settlement & Georgia, and much, very much remains to be executed.
                  I have now rendered to the Post Master General some account not only of the country above the line but also along the sea coast. for I know his anxiety to have the mail forwarded with dispatch, and to obtain those data upon which a general and permanent system may be devised for accomplishing that object in this country.
                  Everything which I have seen confirms the opinions which I have often taken the liberty of suggesting to Mr Granger,—that to ensure dispatch & regularity in the transportation of the mail; the United States must afford encouragement to people to settle on such post roads as may be established in wilderness countries.   A new proof of this is to be found in the utter abortiveness of the exertions made by government to have the mail carried with rapidity through the Creek nation, for it never comes in less than a week from Coweta to Fort Stoddert. (we are 60 miles ) and very frequently fails altogether. It is to be regretted, indeed, that the road does not entirely keep clear of this most savage of the indian tribes.   Such, indeed, is the character and conduct of this tribe, and such the impossibility of getting supplies for the riders and their horses;—that I am very much satisfied that some proposals which I made 10 or 11 weeks ago for carrying the mail from the high shoals of the Appalache to New Orleans have not been accepted.   The terms, indeed, from 12 cents a mile for every mile travelled from hence to the high shoals,—equal to $12 " 48 per annum for every mile of the distance) I considered as high:—and they are apparently so at first sight, when compared with the terms upon which the present contractors (or rather sub contractors, I believe) convey it between Coweta & Fort Stoddert (viz $2000, or about $7:69 per mile annually) but the difference of terms is not more than proportioned to the difference between going 63 miles a day, and 37 miles which is what the present sub contractors are on an average bound to do.—
                  It goes with rather greater rapidity, indeed, between Fort Stoddert and New Orleans, as Mr Gaines, who has the superintendence of the business is on the spot and uses every exertion: but the swimming of rivers and the want of settlements is very harassing to horses; and one of mine worth upwards of 200$ which Mr G. lately sent, fell a sacrifice to it. A few houses, stationed at 15 or 20 miles apart, and which I think could instantly be built, if the United States gave a donation of a section or half a section to settlers, on condition of residence, keeping the roads in repair, keeping ferries where necessary & would remove the dangers and perpetual embarrassments. If the Choctaw Treaty be ratified, or if West Florida be ceded to the U. States, this object might instantly be accomplished on the Orleans path, but on the path to Georgia, I suppose it is out of sight on account of the Creek nation: a circumstance which has always made me desirous that a way could be ed between  the forks of the Alabama and Tombigbee from fort St. Stephens to south west point in Tennessee. 
                  Our people here are not woodsmen: they know very little of the country they live in. from the first settlement of it,—the people instead of being hunters have been herdsmen—here, may be said to flourish the genuine shepherd state, (if the term will apply to the keeping cattle) but I must acknowledge,—without the fabled innocence and simplicity of shepherds. By the way I have often thought that with regard to the Indian tribes it would be the wisest way for the U. States in their  endeavours to civilize them, to bend all their efforts to introduce the pastoral instead of the agricultural) state. The tending of flocks and herds would suit the genius of an indian much more than the cultivation of the soil. The idea of disgrace does not attach to it as it does to labour. Happy indeed would I be could we devise some means to rend them from their lethargy! They are now in a most deplorable condition. I have traversed the woods in every direction between the Missisippi and the Mobille: but I have never hardly met with indians till I have come to the out-skirts of the settlements. I here they are generally hanging about to get a little bread.   The pastoral settlements suit their roam[y] habits. The transition to it from the hunting state is easy:—it is the course of nature.
                  But I was observing that our people here are not woodsmen.—that they know but little of the country between this and the Tennessee. Their knowledge is confined to the main travellers ‘paths and to their cow ranges:—but I have met with some people who professed to have a knowledge of the country in the forks between St. Stephens & S. West point, and from their representation, I have reason to believe that a good road might be got in that direction without interfering much with the Creek indians. 
                  I fear I have allowed myself too much latitude in this letter. I took up my pen merely to state a wish relative to the receiver’s office should a vacancy occur. One idea has inadvertently introduced another and I have written as if I had been writing to a friend. I pray your indulgence for the practice. I have been writing, with a mind occupied more by the idea of the man, the philosopher and the patriot,—than by an idea of the president: and if I have indulged too much freedom, I can excuse myself only by saying that it was unintentional, and has resulted merely from the circumstance that your personal character always; in my mind, predominates over your official one.—
                  April 13th.
                  Having neglected to send this letter by the last post I have now the satisfaction to transmit to you the examination of Mr. Willie. He had never received the letter which I had sent to him. He had no formal pasport,—but only a discharge from Col. Coullier, with a warning to all persons whatsoever not to interrupt or detain him,: and a private letter of introduction to a friend on the road. He was told that a passport from the military officer was perfectly needless and seldom taken by persons travelling thro the Creek nation. The fact I believe is that they were afraid of his being stopped at Fort Stoddert: & I am sorry to say that I believe there is a very strong leaning to Col. Burr in this settlement,—not from personal attachment but from the idea of his being the man who would deliver us from Spanish oppressions,—which nothwithstanding the fine pretensions of Govr. Howard, bears as heavily upon us as ever.   One single person paid a few days ago one thousand and 40. $ in duty for cotton which he was taking to New Orleans: and a vessel loaded with Lt. Hales property has been detained there one month. for being deliquent of duties & will  never be released till they are paid.
                  I must say in justice to Mr Willie—that I think he was candid & ingenuous on his examination,—and I shall only bind him to appear as a witness on Mr Burr’s trial,—but conceive it to be nothing more than an act of common prudence to send a person with him to the city of Washington by whom I shall forward a duplicate of the Examination to the Secretary of State; as I do not know in what court Mr B. will be tried. 
                  I have  the honour to be with the highest respect, your Excellency’s most obedt sert
                        
                            Harry Toulmin
                     
                        
                    